Citation Nr: 0032616	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel

REMAND

The appellant had active duty from February 1969 to November 
1969.  

The appellant's claim of entitlement to service connection 
for organic brain syndrome was previously denied by the Board 
of Veterans' Appeals (Board) in May 1994.  In a May 1997 
decision the Department of Veterans Affairs (VA) regional 
office (RO) determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
organic brain syndrome.  The May 1997 rating action and 
statement and supplemental statements of case indicate that 
the RO determined that the claim was not reopened because 
there was not a reasonable possibility that the evidence, 
when viewed in context with all the evidence, new and old, 
would change the outcome of the claim.  That standard is no 
longer the prevailing law.  Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  Instead, the evidence must be evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000). 

A review of the service medical records shows that the 
appellant was treated for a head injury and mental problems.  
During a videoconference hearing before the undersigned 
member of the Board in May 2000 the appellant indicated that 
he received treatment for mental problems at the VA facility 
in Gulfport in the mid 1970s.  He further reported a VA 
physician told him that his "diagnosis" came from the 
inservice head injury.  During the hearing the veteran was 
unable to recall the name of that physician.  In his original 
application for benefits he stated that he received treatment 
at the VA facility in Mobile in 1986.  These records are not 
on file.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and non-VA medical records pertaining to 
treatment for the psychiatric disorder and 
organic brain syndrome covering the period 
following service to the present.  The RO 
should then obtain all records which are 
not on file.  The appellant should be 
informed that the opinion of the VA 
physician who opined that the appellant's 
"diagnosis" was caused by his inservice 
head injury would be beneficial in 
completing his claim per 38 U.S.C.A. 
§ 5103 (West 1991).  He should submit this 
opinion or identify the approximate date 
and name of the VA facility.

2.  The RO should obtain copies of the 
1986 treatment records and all current 
treatment records from the VA medical 
facility in Mobile, Alabama and the 
hospital records regarding the appellant's 
hospitalization in the 1970s at the VA 
facility in Gulfport. 

3.  A VA examination by a 
neuropsychiatrist should be conducted on 
order to determine the nature, severity, 
and etiology of the claimed schizophrenia 
and organic mental disorder.  The claims 
folder and a copy of this Remand are to be 
furnished to the examiner prior to the 
examination.  All tests deemed necessary 
should be conducted.  Following the 
examination, in conjunction with a review 
of the claims folder, it is requested that 
the examiner render an opinion as to 
whether it is as likely as not that any 
psychiatric disorder and/or organic mental 
disorder diagnosed are related to the 
appellant's military service or any 
incident therein.  A complete rational for 
any opinion expressed should be included 
in the examination report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should readjudicate 
the issues in appellate status, to include 
consideration of the Hodge case.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including but 
not limited to 38 C.F.R. § 3.156.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


